Name: Council Implementing Regulation (EU) NoÃ 288/2011 of 23Ã March 2011 implementing Article 16(1) and (2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 24.3.2011 EN Official Journal of the European Union L 78/13 COUNCIL IMPLEMENTING REGULATION (EU) No 288/2011 of 23 March 2011 implementing Article 16(1) and (2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(1) and (2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya. (2) On 17 March 2011, the United Nations Security Council adopted Resolution UNSCR 1973 (2011) which widened the scope of the restrictive measures imposed by Resolution UNSCR 1970 (2011) and introduced additional restrictive measures against Libya. (3) The lists of persons and entities subject to restrictive measures as set out in Annexes II and III to Regulation (EU) No 204/2011 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EU) No 204/2011 shall be replaced by the text set out in Annexes I and II respectively to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 1. ANNEX I ANNEX II List of natural and legal persons, entities or bodies referred to in Article 6(1) 1. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 2. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 3. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 4. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 5. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 6. QADHAFI, Saif al-Islam Director, Qadhafi Foundation. Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. 7. DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 8. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 9. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 11. QADHAFI, Saadi Passport number: 014797. Date of birth: 25.5.1973. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 12. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). 13. AL-SENUSSI, Colonel Abdullah Date of birth: 1949. Place of birth: Sudan. Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). Entities 1. Central Bank of Libya Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 2. Libyan Investment Authority Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. a.k.a.: Libyan Arab Foreign Investment Company (LAFICO) 1 Fateh Tower Office No 99, 22nd Floor, Borgaida Street, Tripoli, 1103 Libya Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 3. Libyan Foreign Bank Under control of Muammar Qadhafi and his family and a potential source of funding for his regime. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011). 4. Libya Africa Investment Portfolio Under control of Muammar Qadhafi and his family, and potential source of funding for his regime.Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaDate of UN designation: 17.3.2011 (EU designation: 10.3.2011). 5. Libyan National Oil Corporation Under control of Muammar Qadhafi and his family, and potential source of funding for his regime.Bashir Saadwi Street, Tripoli, Tarabulus, LibyaDate of UN designation: 17.3.2011.. ANNEX II ANNEX III List of natural and legal persons, entities or bodies referred to in Article 6(2) Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Masud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. AL-BAGHDADI, Dr Abdulqader Mohammed Position: Head of the Liaison Office of the Revolutionary Committees Passport No: B010574 Date of Birth: 01.07.1950 Revolutionary Committees involved in violence against demonstrators. 28.2.2011 7. DIBRI, Abdulqader Yusef Position: Head of Muammar QADHAFI's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. 28.2.2011 8. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafi's personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 9. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. 28.2.2011 10. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 11. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 12. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 13. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011 14. ZARTI, Mustafa born on 29 March 1970, Austrian citizen (passport no. P1362998, valid from 6 November 2006 until 5 November 2016) Closeness of association with regime and vice chief executive of Libyan Investment Authority , board member of the National Oil Corporation and vice chairman of First Energy Bank in Bahrain. 10.3.2011 15. EL-KASSIM ZOUAI, Mohamed Abou Secretary General of the General People's Congress; involved in violence against demonstrators. 21.3.2011 16. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 17. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 18. ZLITNI, Abdelhaziz Date of birth: 1935 Minister for Planning and Finance in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 19. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 20. AL-GAOUD, Abdelmajid Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. 21.3.2011 21. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 22. FAKHIRI, Abdelkebir Mohamad Minister for Education, Higher Education and Research in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 23. ZIDANE, Mohamad Ali Minister for Transport in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 24. KOUSSA, Moussa Mohamad Minister for Foreign Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 25. MANSOUR, Abdallah Close collaborator of Colonel Qadhafi, senior role in security services and former director of radio and television; involved in violence against demonstrators. 21.3.2011 Entities Name Identifying information Reasons Date of listing 1. Libyan Housing and Infrastructure Board (HIB) Tajora, Tripoli, Libya Legislation number: 60/2006 by Libyan General Peoples Committee Tel: +218 21 369 1840, Fax: +218 21 369 6447 http://www.hib.org.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 10.3.2011 2. Economic and Social Development Fund (ESDF) Qaser Bin Ghasher road Salaheddine Cross - BP: 93599 Libya-Tripoli Telephone: +218 21 490 8893  Fax: +218 21 491 8893  email: info@esdf.ly Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 3. Libyan Arab African Investment Company - LAAICO Site: http://www.laaico.com Company established in 1981 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586  4892613 Fax: 00 218 (21) 4893800 - 4891867 email: info@laaico.com Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 4. Gaddafi International Charity and Development Foundation Contact details of administration :Hay Alandalus  Jian St.  Tripoli  PoBox : 1101  LIBYA Telephone: (+218) 214778301  Fax: (+218) 214778766; email: info@gicdf.org Controlled by Muammar Qadhafi's regime and potential source of funding for it. 21.3.2011 5. Waatassimou Foundation Based in Tripoli. Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 6. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; email: info@ljbc.net Public incitement to hatred and violence through participation in disinformation campaigns concerning violence against demonstrators. 21.3.2011 7. Revolutionary Guard Corps Involved in violence against demonstrators. 21.3.2011 8. National Commercial Bank Orouba Street AlBayda, Libya Phone: +218 21-361-2429 Fax: +218 21-446-705 www.ncb.ly National Commercial Bank is a commercial bank in Libya. The bank was founded in 1970 and is based in AlBayda, Libya. It has locations in Tripoli and AlBayda, as well as operates branches in Libya. It is 100 % government-owned and a potential source of funding for the regime. 21.3.2011 9. Gumhouria Bank Gumhouria Bank Building Omar Al Mukhtar Avenue Giaddal Omer Al Moukhtar P.O. Box 685 Tarabulus Tripoli Libya Tel: +218 21-333-4035 +218 21-444-2541 +218 21-444-2544 +218 21-333-4031 Fax: +218 21-444-2476 +218 21-333-2505 Email: info@gumhouria-bank.com.ly Website: www.gumhouria-bank.com.ly Gumhouria Bank is a commercial bank in Libya. The bank was created in 2008 through the merger of Al Ummah and Gumhouria banks. It is 100 % government-owned and a potential source of funding for the regime. 21.3.2011 10. Sahara Bank Sahara Bank Building First of September Street P.O. Box 270 Tarabulus Tripoli Libya Tel: +218 21-379-0022 Fax: +218 21-333-7922 Email: info@saharabank.com.ly Website: www.saharabank.com.ly Sahara Bank is a commercial bank in Libya. It is 81 % government-owned and a potential source of funding for the regime. 21.3.2011 11. Azzawia (Azawiya) Refining P.O. Box 6451 Tripoli Libya +218 023 7976 26778 http://www.arc.com.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 12. Ras Lanuf Oil and Gas Processing Company (RASCO) Ras Lanuf Oil and Gas Processing Company Building Ras Lanuf City P.O. Box 2323 Libya Tel: +218 21-360-5171 +218 21-360-5177 +218 21-360-5182 Fax: +218 21-360-5174 Email: info@raslanuf.ly Website: www.raslanuf.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 13. Brega Head Office: Azzawia / coast road P.O. Box Azzawia 16649 Phone: 2  625021-023 / 3611222 Fax: 3610818 Telex: 30460 / 30461 / 30462 Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 14. Sirte Oil Company Sirte Oil Company Building Marsa Al Brega Area P.O. Box 385 Tarabulus Tripoli Libya Tel: +218 21-361-0376 +218 21-361-0390 Fax: +218 21-361-0604 +218 21-360-5118 Email: info@soc.com.ly Website: www.soc.com.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 15. Waha Oil Company Waha Oil Company Office Location: Off Airport Road Tripoli Tarabulus Libya Postal Address: P.O. Box 395 Tripoli Libya Tel: +218 21-3331116 Fax: +218 21-3337169 Telex: 21058 Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011